Bruce J. Leveck was indicted for violating Section 13062 of the General Code in recording wagers on horse races. At the trial there was no evidence that a race actually took place, except by hearsay evidence in the introduction of newspapers. Judgment for conviction in the Greene Common Pleas was affirmed by the Court of Appeals.
Leveck, in the Supreme Court, contends that to sustain a conviction under Section 13062 of the General Code the State must not only prove the recording of a wager, but that the wager was “upon the result of a contest of speed” and that the contest actually took place.